Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 6 is directed to a computer program (software) per se and does not fall within one of the statutory categories.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an encoding section configured to perform interframe coding…” in claims 1, 6, and 7

“a receiving terminal configured to receive the encoded video stream” in claims 1, 6, and 7
“a mechanism control section configured to control driving of a connected mechanism” in claim 2
“a video stream storage section configured to store an encoded video stream…” in claims 4 and 8.
“a resume signal of reference frame generation receiving step of receiving a stop signal…” in claim 5
“a decoding section configured to receive the encoded video stream” in claim 7

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujihara (US 2008/0198929).

Regarding claim 1 Fujihara discloses a video streaming apparatus comprising: 
an encoding section configured to perform interframe coding of video taken by an imaging section and generate an encoded video stream (video encoder interframe encodes a moving image captured by a camera and generates a video code stream – abstract); and 
a reference frame generation management section configured to receive a stop signal of reference frame generation or a resume signal of reference frame generation from a receiving terminal configured to receive the encoded video stream (I frame send request manager 202 in Figure 3 which receives an I frame send request; note when an I frame is set there is no need to generate a reference frame; note the I frame signal is being interpreted as the stop signal of reference frame), 
wherein when the reference frame generation management section receives the stop signal of reference frame generation, the encoding section stops reference frame generation, and when the reference frame generation management section receives the resume signal of reference frame generation, the encoding section resumes reference frame generation and performs interframe coding (request manager providing the video coder with a signal for setting the type of frame to be encoded to an I frame – [0037]; note when an I frame is set there is no need to generate a reference frame; note the I frame signal is being interpreted as the stop signal of reference frame).
It is noted the claim is written in an alternative form and has alternative limitations. The examiner has chosen the limitation where the reference frame generation management section receiving a stop signal of reference frame generation and when it does the encoding section stops reference frame generation.

Claim 5 corresponds to the method performed by the apparatus of claim 1. Therefore, claim 5 is being rejected on the same basis as claim 1.

Claim 6 corresponds to a computer program that makes a computer function as the video streaming apparatus of claim 1. Therefore, claim 6 is being rejected on the same basis as claim 1.

Claim 7 corresponds to the system comprising the apparatus of claim 1. Therefore, claim 7 is being rejected on the same basis as claim 1. Fujihara further discloses a video streaming apparatus (video encoder 210 in Figure 4) and a receiving terminal (video decoders – [0014]).
claim 8 Fujihara discloses the video streaming system according to claim 7, wherein the video streaming apparatus further includes a video stream storage section configured to store an encoded video stream preceded by a reference frame generated most recently by the encoding section (Stream Buffer 70 in Figure 4); upon receiving a video streaming request from another receiving terminal, the reference frame generation management section first transmits the encoded video stream preceded by the reference frame stored in the video stream storage section (transmitting generated video stream – [0032]; and upon receiving the encoded video stream preceded by the reference frame, the decoding section of the receiving terminal decodes the entire received video stream and generates and reproduces a frame image (decoding processing block 220 in Figure 2; decoding processing block decodes video code streams received so as to reproduce and output the video – [0033]).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482